Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.

35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
1. Page 8, lines 29-30, does the central control system (10) record the every storage location of the plurality of storage locations, or just one.  Does Applicant mean,” each storage location is recorded”?
2.  Page 9, Para 3, lines 1, the phrase, “The power transmission device is communicated to the power transmission device and the power carrying and moving device 40 through the prior art and conventional devices”, is unclear.  Does Applicant mean that “the power transmission device 41 communicates with the power carrying and moving device 40 using conventional devices that are well known in the prior art”, or something similar?

4. Page 9, Para. 6, line 1, how is the temporary storage area communicated to the gate 50?  Lines 1-2, and Page 10, line 1 needs to be revised.
5. Page 10, Para. 1, the phrase, “with or without the carrier group” is unclear.  What does Applicant mean?  It appears that the temporary storage detection device detects quantity of carriers and tag information of the carriers in the carrier group, and sends the detection results to the central control system.  Para. 1 needs revision.   
6. Page 10, Para. 2, line 6, does Applicant mean “erase the original tag information” or “delete the tag information”?
7. Page 11, Para. 1, includes a run-on sentence.  The sentence beginning on Page 10, “If a carrier group…”, needs to be shortened.
8. Page 11, Para. 5, (step 3) needs revision.
9. Page 11, Para. 5, the specification states that the carrier group is moved to an empty storage location if the quantity of carriers is not equal to the predetermined value.  The claims and the specification appear to be inconsistent.  Does Applicant mean that the carrier group is moved to an empty storage location of the quantity of carriers is less than or equal to a predetermined value?  Applicant needs to clearly describe the steps regarding comparing a predetermined value to a detected value of carriers, and the actions performed as a result of the detection results.  Applicant needs to ensure clear 
10.  There are other instances in the specification where it appears that Applicant merely recites method steps, instead of using sentences to describe the steps, making the steps unclear.  Pages 11-18, include a listing of method steps, which include multiple run-on sentences, making the specification unclear.  Applicant should consider revising the paragraphs to separate the steps, and write separate sentences instead of simply listing the steps as if writing a claim.
The list above is not exhaustive, Applicant needs to review and revise the entire specification to address unclear language, grammatical errors, run-on sentences, and any other issues to put the specification into better form.
Appropriate clarification is required.    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Relative to claims 1-10, there are several terms that are unclear, as well as grammatical and idiomatic errors.  These claims should be revised for clarity.  In all claims, if Applicant recites “at least one” before an element, Applicant should recite “at least one” in each instance the element is recited.  There are several instances where it is unclear as to whether certain elements are singular or plural.  
In each claim Applicant asserts, “with or without the carrier group” which is unclear and needs to be revised. See claim 1, line 29.  What is Applicant attempting to define by “with or without the carrier group”? This phrase is also repeated throughout the specification.  Is Applicant referring to detecting whether or not a carrier group is present?
In the method claims 3-5, and 8-10, which are dependent claims, some of the steps repeat the same limitations of the independent claim.  Applicant does not need to repeat limitations already included in the independent claim.     
In all claims, some of the steps where Applicant is describing actions performed when a quantity of carriers is detected are unclear and need to be reviewed and clarified.  For instance, Applicant needs to ensure appropriate language such as “less than”, “equal to”, or “more than” a predetermined quantity of carriers is used accurately.   
Following are examples of some of the claims below as understood by the Examiner.  Applicant is encouraged to make changes as necessary.  


“A dynamic storage device, comprising: 
a central control system;
at least one storage area having a plurality of power carrying and moving devices, the central control system controlling the direction and predetermined stop positions for each power carrying and moving device; 
each power carrying and moving device comprising a predetermined number of storage locations within the storage area, the storage locations are dynamically specified (or assigned) for placing a carrier group (or wherein the central control system dynamically assigns a carrier group to one of the storage locations), wherein each storage location is recorded by the central control system; 
the carrier group is formed by stacking a predetermined number of carriers, each carrier carrying at least one object, and each carrier comprising a Radio Frequency Identification (RFID) tag attached thereto, the RFID tag having tag information that can be written and read repeatedly, and wherein the tag information records object data of the carrier;

the central control system recording the tag information of each carrier in the carrier group and associates the tag information with the storage locations;
a power transmission device configured to communicate with the power carrying and moving device; the power transmission device being controlled by the central control system to move and to stop; 
wherein the power transmission device, and the power carrying and moving device control the carrier group to enter into or move out of a storage location that has been specified by the central control system;
at least one gate configured to communicate with (or communicably connected to) the power transmission device; the at least one gate moves a carrier group disposed at the gate out of the storage area, or into the storage area; the at least one gate comprising a gate detection device, wherein the gate detection device detects for each gate, whether or not a carrier group is present, the quantity of carriers contained in the carrier group, and tag information of each carrier in the carrier group, and sends the detection results to the central control system;
at least one temporary storage area configured to communicate with (or communicably connected to) the at least one gate, the at least one temporary storage area being further configured to receive a carrier group from the at least one gate, 
the at least one temporary storage area further comprising a temporary storage detection device installed thereon for detecting, for each temporary storage area, whether or not a carrier group is present, the quantity of carriers of the carrier group, and tag information of each of the carriers in the carrier group, and the temporary storage detection device is configured to send the detection results to the central control system.”?

Relative to claim 3, does Applicant intend for claim 1 to be a dependent claim or an independent claim?  There are several steps that appear to repeat the same steps of claim 1.  For instance, lines 5-6, which includes detecting and sending a quantity of carriers is also in claim 1.  Does applicant mean: 
“A dynamic access management method of the device as claimed in claim 1, comprising the steps of:
(Step 1) receiving, by the at least one gate, a carrier group created through an object collection process;
(Step 2) detecting and sending, by the gate detection device, a quantity of carriers contained in the carrier group disposed at the at least one gate to the central control system, and comparing the quantity of carriers with the predetermined value determined by the central control system;
(Step 3) instructing, by the central control system, the power transmission device to move the carrier group disposed at the at least one gate to the at least one temporary less than or equal to the predetermined value; instructing, by the central control system, the power transmission device, and the power carrying and moving device to send the carrier group disposed at the gate to a specified empty storage location if the quantity of carriers is less than or equal to the predetermined value; and 
issuing, by the central control system, a warning message to instruct the power carrying and moving device, and the power transmission device not to operate until extra carriers are removed if the quantity of carriers is greater than the predetermined value; and
(Step 4) sending and recording, by the carrier detection device, tag information of each carrier in the carrier group to the central control system that corresponds to the empty storage location after the storage location receives the carrier group from the gate.”?
Similar amendments should be made to claim 8.

Relative to claim 4, is the tag information that is searched for each carrier in the storage area, or “the storage area”?  It appears that the tag information is for objects in the carriers in the storage areas.  Are there more than one object retrieval conditions, or just one?  What is an object retrieval condition?  Does the object retriever take out a carrier, or an object?  Based on the specification, carriers are taken out, and not objects.  Does Applicant mean: 
“An object retrieval method of the dynamic access management method as claimed in claim 2, comprising:

(Step 2) specifying, by the central control system, a storage location of a carrier group matched with the object retrieval condition;
(Step 3) controlling, by the central control system, the power transmission device, and the power carrying and moving device to take out a carrier group from the specified storage location, wherein the central control system automatically deletes the tag information of the carriers in the at least one storage location when the carrier group leaves its storage location;
(Step 4) controlling, by the central control system, the power transmission device to send a carrier group taken out from the at least one storage location to the at least one gate; or controlling the power transmission device to take out one or more carriers matched with the object retrieval condition from the carrier group using an object retriever;
(Step 5) instructing, by the central control system, the power transmission device to move any remaining carriers that are not matched with an object retrieval condition to the temporary storage area; and
(Step 6) receiving, by the temporary storage area, the remaining unmatched carriers from the at least one gate, the at least one temporary storage detection device detecting whether or not a carrier group is present, the quantity of carriers of the carrier group, and tag information of the carriers in the carrier group, and sends the detection results to the central control system.”?


Relative to claim 5, does Applicant mean: 
“A temporary storage area management method of the dynamic access management method as claimed in claim 2, comprising the steps of:
(Step 1) randomly selecting a carrier in the temporary storage area, and
stacking the carriers to a predetermined number to form a carrier group;
(Step 2) instructing, by the central control system, the carrier group to be moved from the temporary storage location to the at least one gate, and deleting the tag information of the carriers in the carrier group that have left the at least one temporary storage area; 
the gate detection device detects the quantity of carriers contained in the carrier group that came from the at least one temporary storage area to the central control system, and the central control system compares the detected quantity of carriers with the predetermined value;
(Step 3) instructing, by the central control system, the power transmission device to return the carrier group disposed at the at least one gate to the at least one temporary storage area if the quantity of carriers is less than the predetermined value; 
instructing, by the central control system, the power transmission device, and the power carrying and moving device to move the carrier group disposed at the at least one gate to an empty storage location that has been specified by the central control system if the quantity of carriers is equal to the predetermined value; and 

(Step 4) recording, by the carrier detection device, tag information of each carrier in the carrier group in the empty storage location, and sending the results to the central control system, after the storage location receives the carrier group from the temporary storage area.”?  Similar amendments should be made to claim 10.
Appropriate clarification to all claims is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655